 
SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of _______________,
2008,  by and among Advance Nanotech, Inc., a Delaware corporation (the
“Company”), and the subscribers identified on the signature page hereto (each, a
“Subscriber” and collectively, the “Subscribers”).
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, a minimum of $4,000,000 (such minimum having already been sold,
to the extent of $6,700,000 of the securities referenced herein) and a maximum
of $8,800,000 (subject to an additional overallotment option to sell up to an
additional 10% of the amount of securities offered hereby) (altogether, the
“Purchase Price”) of the Company’s 8% Senior Secured Convertible Notes (each a
“Note” and collectively, the “Notes”), in the form attached hereto as Exhibit A.
Such Notes shall be convertible into shares of the Company's Common Stock,
$0.001 par value (the “Common Stock”) at a per share conversion price set forth
in the Note (“Conversion Price”). In addition, each Subscriber shall be issued
Common Stock purchase warrants (the “Warrants”), in the form attached hereto as
Exhibit B, (the “Warrant Shares”). The Notes, shares of Common Stock issuable
upon conversion of the Notes (the “Shares”), the Warrants and the Warrant Shares
are collectively referred to herein as the “Securities”; and
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1. Closing and Purchase Price.
 
(a) Closing Date. A “Closing Date” shall be each date upon which the Purchase
Price is transmitted by wire transfer or otherwise credited to or for the
benefit of the Company. The consummation of the transactions contemplated herein
shall take place at the offices of the Company or such other location as shall
be mutually agreed by the parties hereto, upon the satisfaction or waiver of all
conditions to closing set forth in this Agreement. Subject to the satisfaction
or waiver of the terms and conditions of this Agreement, on a Closing Date, each
Subscriber shall purchase and the Company shall sell to each Subscriber a Note
in the principal amount designated on the signature page hereto for the
aggregate Purchase Price indicated thereon, and Warrants as described in Section
2 of this Agreement. The Company, at its discretion, may proceed with one or
more Closing Dates with respect to any subscriptions for Notes which the Company
should accept. The “Final Closing Date” shall be the last Closing Date.


(b) Payment of Purchase Price. The aggregate Purchase Price with respect to the
Securities being acquired on a Closing Date shall be paid by receipt on or
before such date by wire transfer of immediately available funds to such account
or accounts as the Company may designate in writing.


2. Issuance of Notes and Warrants. 


On the Closing Date, the Company will issue and deliver Notes and Warrants to
the Subscribers. Each Subscriber shall be entitled to receive a Warrant to
purchase one-half share of Common Stock for every share of Common Stock into
which the Notes acquired by such Subscriber may be converted as of the Closing
Date. On the Closing Date, the exercise price to purchase a single Warrant Share
upon exercise of a Warrant shall be the greater of $0.30 or the closing bid
price on the Trading Day before the Closing Date. The Notes shall have a
three-year term from the Closing Date, and the Warrants shall be exercisable
until five years after the Closing Date.


--------------------------------------------------------------------------------


 
3. Security Interest. The Subscribers will be granted a security interest, which
shall be a first priority security interest except as set forth on Schedule 3
hereto, in the Collateral (as defined in Section 3.2 of the Pledge and Security
Agreement), which security interest will be memorialized by the Collateral Agent
adding the Subscribers to Schedule A to the Pledge and Security Agreement (such
addition to the Pledge and Security Agreement, taken together with the Pledge
and Security Agreement, is hereinafter referred to as the “Security Agreement”),
the Security Agreement being in the form annexed hereto as Exhibit C. The
Company will also execute all such documents reasonably necessary in the opinion
of Subscribers to memorialize and further protect the security interest
described herein. The Subscribers will appoint a Collateral Agent to represent
them collectively in connection with the security interest to be granted to the
Subscribers. The appointment will be pursuant to the accession by the
Subscribers to the Collateral Agent Agreement (such accession to the Collateral
Agent Agreement, taken together with the Collateral Agent Agreement, is
hereinafter referred to as the “Collateral Agent Agreement”), the Collateral
Agent Agreement being in the form annexed hereto as Exhibit D.


4. Subscriber's Representations and Warranties. Each Subscriber hereby
represents and warrants to the Company only as to such Subscriber that:


(a) Organization and Standing of the Subscribers. If the Subscriber is an
entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and the office of such
Subscriber in which its investment decision was made is located at the address
of such Subscriber set forth on its signature page hereto. If the Subscriber is
a natural person, such Subscriber is a competent individual who has reached the
age of majority in the Subscriber’s jurisdiction of residence and the
Subscriber’s residence is located at the address of such Subscriber set forth on
its signature page hereto.


(b) Authorization and Power. Each Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the Notes and
Warrants being sold to it hereunder. The execution, delivery and performance of
this Agreement by such Subscriber and the consummation by such Subscriber of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Subscriber or such Subscriber’s Board of Directors,
stockholders, partners, members, as the case may be, is required. This Agreement
has been duly authorized, executed and delivered by Subscriber and constitutes,
or shall constitute when executed and delivered, a valid and binding obligation
of the Subscriber enforceable against the Subscriber in accordance with the
terms thereof.


(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by such Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which such Subscriber is a party or by
which such Subscriber’s properties or assets are bound, or result in a violation
of any law, rule, or regulation, or any order, judgment or decree of any court
or governmental agency applicable to such Subscriber or such Subscriber’s
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Subscriber). Such Subscriber is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for such Subscriber to execute, deliver or perform
any of Subscriber’s obligations under this Agreement or to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Subscriber is assuming and
relying upon the accuracy of the relevant representations and agreements of the
Company herein.

2

--------------------------------------------------------------------------------


 
(d) Information on Company. The Subscriber has been furnished with or has had
access at the EDGAR Website of the Commission to the Company's Form 10-KSB for
the fiscal year ended December 31, 2007, and the financial statements included
therein for the year ended December 31, 2007, together with all subsequent
filings made with the Commission available at the EDGAR website (hereinafter
referred to collectively as the "Reports"). In addition, the Subscriber has had
the opportunity to request and receive in writing from the Company (and, if so
requested, has received in writing from the Company) such other information
concerning its operations, financial condition and other matters as the
Subscriber has requested in writing, identified thereon as “OTHER WRITTEN
INFORMATION” (such other information is collectively, the "Other Written
Information"), if any, and considered all factors the Subscriber deems material
in deciding on the advisability of investing in the Securities.


(e) Information on Subscriber. The Subscriber is, and will be at the time of the
conversion of the Notes and exercise of the Warrants, an "accredited investor",
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has purchased
securities of United States publicly-owned companies in private placements in
the past and, with the Subscriber’s representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. The
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities. The Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. The information
set forth on the signature page hereto regarding the Subscriber is accurate.


(f) Purchase of Notes and Warrants. On the Closing Date, the Subscriber will
purchase the Notes and Warrants as principal for the Subscriber’s own account
for investment only and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof.


(g) Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. The Subscribers will comply with all applicable
rules and regulations in connection with the sales of the securities including
laws relating to short sales.


(h) Shares Legend. The Shares, and the Warrant Shares shall bear the following
or similar legend:


"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED."

3

--------------------------------------------------------------------------------




(i) Warrants Legend. The Warrants shall bear the following
or similar legend:
 
"THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED."


(j) Note Legend. The Note shall bear the following legend:
 
"THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."
 
(k) Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(l) Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full power and authority
necessary to enter into this Agreement and such other agreements and to perform
its obligations hereunder and under all other agreements entered into by the
Subscriber relating hereto.


(m) Restricted Securities. Subscriber understands that the Securities have not
been registered under the 1933 Act and such Subscriber will not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Securities
unless pursuant to an effective registration statement under the 1933 Act, or
unless an exemption from registration is available. Notwithstanding anything to
the contrary contained in this Agreement, such Subscriber may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
such Subscriber’s Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement.  For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity. Affiliate
includes each subsidiary of the Subscriber or the Company, as applicable. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

4

--------------------------------------------------------------------------------




(n) No Governmental Review. Each Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.


(o) Correctness of Representations. Each Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Subscriber otherwise notifies the
Company prior to the Closing Date shall be true and correct as of the Closing
Date.


(p) Anti-Money Laundering. The Subscriber hereby acknowledges that the Company
seeks to comply with all applicable laws concerning money laundering and related
activities. In furtherance of such efforts, the Subscriber hereby represents,
warrants and agrees that to the best of the Subscriber’s knowledge based upon
reasonable diligence and investigation:


(i) no consideration that the Subscriber has contributed or will contribute to
the Company has been or shall be derived from, or related to, any activity that
is deemed criminal under United States law; and


(ii) no consideration that the Subscriber has contributed or will contribute to
the Company shall cause the Company or any officer or director of the Company to
be in violation of the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986 or the United States International Money
Laundering Abatement and Anti-terrorism Financing Act of 2001.


The Subscriber agrees to provide the Company with any additional information
regarding the Subscriber that the Company deems necessary or appropriate to
ensure compliance with all applicable laws concerning money laundering and
similar activities. The Subscriber understands and agrees that if at any time it
is discovered that any of the foregoing representations are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
or similar activities, the Company may, in its sole discretion, undertake
appropriate actions to ensure compliance with applicable law or regulation,
including but not limited to freezing, segregating or requiring the sale of the
Subscriber’s Securities. The Subscriber further understands that the Company may
release confidential information about the Subscriber, and, if applicable, any
underlying beneficial ownership, to proper authorities if the Company, in its
sole discretion, determines that such release is in the best interests of the
Company in light of relevant laws, rules and regulations concerning money
laundering and similar activities.

5

--------------------------------------------------------------------------------




(q) ERISA.  If this Agreement is being entered into on behalf of an employee
benefit plan (a “Plan”) subject to Title I of the Employment Retirement Income
Security Act of 1974, as amended (“ERISA”), in accordance with the provisions of
the instrument or instruments governing such Plan and its related trust, the
Subscriber represents that: the Subscriber is a “fiduciary” of such Plan and
trust (within the meaning of Section 3(21)(A) of ERISA); the execution and
delivery of this Agreement with respect to the Plan and trust have been duly
authorized; and in making this investment, the Subscriber is aware of, and has
taken into consideration, among other things, risk return factors and the
anticipated effect of an investment in the Company on the diversification,
liquidity and cash flow needs of the Plan and the projected effect of the
investments in meeting the Plan’s funding objectives and has concluded that this
investment is a prudent one. Moreover, the Subscriber represents that: (i)
neither the Company, its advisors, nor any of their affiliates: (A) has
investment discretion with respect to the investment of such Plan assets; (B)
has authority or responsibility to give or regularly gives investment advice
with respect to such Plan assets, for a fee, pursuant to an agreement or
understanding that such advice will be based on the particular investment needs
of the Plan; or (C) is an employer maintaining or contributing to such a Plan;
and (ii) an investment in the Company conforms in all respects to applicable law
and to the appropriate employee benefit plan documents. The Subscriber
represents and warrants that either (a) the Subscriber is not an employee
benefit plan that permits its beneficiaries to self-direct investments, or (b)
if the Subscriber’s beneficiaries are permitted to self-direct investments, then
each beneficiary who does so is an accredited investor. Please note that if the
Subscriber permits self-directed investments by the Subscriber’s beneficiaries,
then each beneficiary must separately execute a copy of this Agreement.

 
5. Company Representations and Warranties. The Company represents and warrants
to each Subscriber that:
 
(a) Due Incorporation. The Company is a corporation or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its properties and to carry on its business as presently
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, properties or business of the Company and its Subsidiaries taken as
a whole. For purposes of this Agreement, “Subsidiary” means, with respect to any
entity at any date, any corporation, limited or general partnership, limited
liability company, trust, estate, association, joint venture or other business
entity of which more than 50% of (i) the outstanding capital stock having (in
the absence of contingencies) ordinary voting power to elect a majority of the
board of directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. The Company’s Subsidiaries as of June 30,
2008 are set forth on Schedule 5(a).
 
(b) Outstanding Stock. As of each Closing Date, all issued and outstanding
shares of capital stock of the Company and each Subsidiary have been duly
authorized and validly issued and are fully paid and non-assessable.
 
(c) Authority; Enforceability. This Agreement, the Note, the Warrants, the
Security Agreements, the Escrow Agreement, the Exchange Agreement (as such term
is hereinafter defined) and any other agreements delivered together with this
Agreement or in connection herewith (collectively, the “Transaction Documents”)
have been duly authorized, executed and delivered by the Company and are valid
and binding agreements of the Company enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors' rights generally and to general principles of equity. The Company has
full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.
 
(d) Additional Issuances. As of June 30, 2008, there were no outstanding
agreements or preemptive or similar rights affecting the Company's Common Stock
or equity and no outstanding rights, warrants or options to acquire, or
instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of any shares of Common
Stock or equity of the Company or Subsidiaries or other equity interest in the
Company except as set forth in the Transaction Documents and as described in the
Reports or on Schedule 5(d). The Common Stock of the Company on a fully diluted
basis outstanding as of June 30, 2008 is set forth on Schedule 5(d).

6

--------------------------------------------------------------------------------


 
(e) Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its Affiliates, the OTC Bulletin Board (the “NASD Electronic Bulletin
Board”) nor the Company's shareholders is required for the execution by the
Company of the Transaction Documents and compliance and performance by the
Company of its obligations under the Transaction Documents, including, without
limitation, the issuance and sale of the Securities. The Transaction Documents
and the Company’s performance of its obligations thereunder has been unanimously
approved by the Company’s Board of Directors.
 
(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 4 are true and correct, neither the issuance and sale of
the Securities nor the performance of the Company’s obligations under this
Agreement and all other agreements entered into by the Company relating thereto
by the Company will:
 
(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) to the Company's
knowledge, any decree, judgment, order, law, treaty, rule, regulation or
determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
"lock-up" or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 
(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its Affiliates
except as described herein; or
 
(iii) except as described in Schedule 5(d), result in the activation of any
anti-dilution rights or a reset or repricing of any debt or security instrument
of any other creditor or equity holder of the Company, nor result in the
acceleration of the due date of any obligation of the Company; or
 
(iv) except as described in Schedule 5(d), result in the triggering of any
piggy-back registration rights of any person or entity holding securities of the
Company or having the right to receive securities of the Company.
 
(g) The Securities. The Securities upon issuance:
 
(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances from or through the Company, subject to restrictions upon
transfer under the 1933 Act and any applicable state securities laws and as
provided in the Transaction Documents;


(ii) have been, or will be, duly and validly authorized and on the date of
issuance of the Shares upon conversion of the Notes and the Warrant Shares upon
exercise of the Warrants, the Shares and Warrant Shares will be duly and validly
issued, fully paid and non-assessable and if registered pursuant to the 1933 Act
and resold pursuant to an effective registration statement will be free trading
and unrestricted;

7

--------------------------------------------------------------------------------



(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;
 
(iv) will not subject the holders thereof to personal liability by reason of
being such holders; and
 
(v) assuming the representations and warranties of the Subscribers as set forth
in Section 4 hereof are true and correct, will not result in a violation of
Section 5 under the 1933 Act.
 
(h) Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under the Transaction Documents.
Except as disclosed in the Reports, there is no pending or, to the best
knowledge of the Company, basis for or threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, or any of its Affiliates which litigation
is reasonably expected by the Company to have a Material Adverse Effect.
 
(i) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold.
 
(j) Information Concerning Company. The Reports contain all material information
relating to the Company and its operations and financial condition as of their
respective dates which information is required to be disclosed therein. Except
as described in Schedule 5(j), since the date of the financial statements
included in the Reports, and except as modified in the Transaction Documents or
in the Schedules thereto, if at all, there has been no Material Adverse Event
relating to the Company's business, financial condition or affairs not disclosed
in the Reports. The Reports do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, taken as a whole, not misleading in light of the
circumstances when made.
 
(k) Stop Transfer. The Company has not issued and will not issue any stop
transfer order or other order impeding the sale, resale or delivery of any of
the Securities, except as provided in the Transaction Documents, if at all, or
as may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscriber.
 
(l) Defaults. The Company is not in violation of its certificate of
incorporation or bylaws. The Company is (i) not in default under or in violation
of any other material agreement or instrument to which it is a party or by which
it or any of its properties are bound or affected, which default or violation
would have a Material Adverse Effect, (ii) not in default with respect to any
order of any court, arbitrator or governmental body or subject to or party to
any order of any court or governmental authority arising out of any action, suit
or proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to the
Company’s knowledge not in violation of any statute, rule or regulation of any
governmental authority which violation would have a Material Adverse Effect.

8

--------------------------------------------------------------------------------


 
(m) No Integrated Offering. Neither the Company, nor any of its Affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Bulletin Board or the
“pink sheets” which would impair the exemptions relied upon in this Offering or
the Company’s ability to timely comply with its obligations hereunder. Nor will
the Company nor any of its Affiliates take any action or steps that would cause
the offer or issuance of the Securities to be integrated with other offerings
which would impair the exemptions relied upon in this Offering or the Company’s
ability to timely comply with its obligations hereunder. The Company will not
conduct any offering other than the transactions contemplated hereby that will
be integrated with the offer or issuance of the Securities, which would impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.
 
(n) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
 
(o) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, which are not disclosed in
the Reports or in the Transaction Documents or in the Schedules thereto or on
Schedule 5(o) other than those incurred in the ordinary course of the Company
businesses since December 31, 2007 and which, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
 
(p) No Undisclosed Events or Circumstances. Since December 31, 2007, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.
 
(q) Capitalization. The authorized and outstanding capital stock of the Company
and Subsidiaries as of June 30, 2008 (not including the Securities) are set
forth in the Reports or on Schedule 5(d). Except as described in the Reports or
on Schedule 5(d), as of June 30, 2008, there were no options, warrants, or
rights to subscribe to, securities, rights or obligations convertible into or
exchangeable for or giving any right to subscribe for any shares of capital
stock of the Company or any of its Subsidiaries.
 
(r) “Intellectual Property” shall mean all of the following as they are
necessary in connection with the business of the Company or its subsidiaries as
presently conducted and as they exist in all jurisdictions throughout the world,
in each case, to the extent owned by or licensed to the Company or its
subsidiaries: (i) patents, patent applications and inventions, designs and
improvements described and claimed therein, patentable inventions and
other patent rights (including any divisions, continuations,
continuations-in-part, reissues, reexaminations, or interferences thereof,
whether or not patents are issued on any such applications and whether or not
any such applications are modified, withdrawn, or resubmitted) (“Patents”); (ii)
trademarks, service marks, trade dress, trade names, brand names, designs,
logos, or corporate names, whether registered or unregistered, and all
registrations and applications for registration thereof (“Trademarks”); (iii)
copyrights and mask works, including all renewals and extensions thereof,
copyright registrations and applications for registration thereof, and
non-registered copyrights (“Copyrights”); (iv) trade secrets, inventions,
know-how, process technology, databases, confidential business information,
customer lists, technical data and other proprietary information and rights
(“Trade Secrets”); (v) computer software programs, including, without
limitation, all source code, object code, and documentation related thereto
(“Software”); (vi) Internet addresses, domain names, web sites, web pages and
similar rights and items (“Internet Assets”); and (vii) all licenses,
sublicenses and other agreements or permissions including the right to receive
royalties, or any other consideration related to the property described in
(i)-(vi). The Intellectual Property contains all of the intellectual property
necessary to operate the business of the Company as currently conducted. The
Company or its subsidiaries exclusively owns (or otherwise has the right to use
the Intellectual Property pursuant to a valid license, sublicense or other
agreement), free and clear of all Liens, and has the unrestricted right (subject
to any such license terms, if applicable) to use, sell, license, or sublicense
all Intellectual Property.  To the Company’s knowledge, upon reasonable inquiry
in accordance with sound business practice and business judgment, all the
Company’s Intellectual Property rights are valid and enforceable. The Company
has taken all reasonably necessary actions to maintain and protect each item of
Intellectual Property owned by the Company or its subsidiaries. The Company and
each subsidiary of the Company has taken all reasonable precautions to protect
the secrecy, confidentiality, and value of its Trade Secrets and the proprietary
nature and value of its Intellectual Property. To the knowledge of the Company,
upon reasonable inquiry in accordance with sound business practice and business
judgment, none of the Intellectual Property, products or services owned, used,
developed, provided, sold or licensed by the Company, or made for, used or sold
by or licensed to the Company by any person infringes upon or otherwise violates
any Intellectual Property rights of others. To the knowledge of the Company,
upon reasonable inquiry in accordance with sound business practice and business
judgment, no Person is infringing upon or otherwise violating the Intellectual
Property rights of the Company.

9

--------------------------------------------------------------------------------


 
(s) Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Notes hereunder, (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) due as of the Closing; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt which are required to
be paid at Closing. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).
 
(t) Dilution. The Company's executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Shares upon conversion of the Notes, and the Warrant Shares upon
exercise of the Warrants, is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Company or parties entitled to receive equity of the
Company.
 
(u)  No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise between the Company and the accountants and lawyers presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers, nor have there been any such
disagreements during the two years prior to the Closing Date.


(v) Investment Company. Neither the Company nor any Affiliate of the Company is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
(w) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

10

--------------------------------------------------------------------------------


 
(x) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934, as amended (the “1934 Act”) and has a class of Common Stock registered
pursuant to Section 12(g) of the 1934 Act. Pursuant to the provisions of the
1934 Act, the Company has timely filed all reports and other materials required
to be filed thereunder with the Commission during the preceding twelve months.


(y) Listing. The Company's Common Stock is quoted on the OTC Bulletin Board
under the symbol AVNA.OB. The Company has not received any oral or written
notice that its Common Stock is not eligible nor will become ineligible for
quotation on the OTC Bulletin Board nor that its Common Stock does not meet all
requirements for the continuation of such quotation. The Company satisfies all
the requirements for the continued quotation of its Common Stock on the NASD
Bulletin Board.


(z) DTC Status. The Company’s transfer agent is a participant in and the Common
Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on Schedule 5(x) hereto.


(aa) Legal Matters. None of the following has occurred since December 31, 2007
with respect to the Company or control person of the Company (each a “Person”):


i. a petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Person, or any
partnership in which such Person was a general partner at or within two years
before the time of such filing, or any corporation or business association of
which such Person was an executive officer at or within two years before the
time of such filing;
 
ii. such Person was convicted in a criminal proceeding or is a named subject of
a pending criminal proceeding (excluding traffic violations and other minor
offenses);
 
iii. such Person was the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining such Person from, or
otherwise limiting, the following activities:
 
A.acting as an investment advisor, underwriter, broker or dealer in securities,
or as an affiliated person, director or employee of any investment company,
bank, savings and loan association or insurance company, as a futures commission
merchant, introducing broker, commodity trading advisor, commodity pool
operator, floor broker or any other person regulated by the Commodity Futures
Trading Commission (“CFTC”), or engaging in or continuing any conduct or
practice in connection with such activity;
 
B. engaging in any type of business practice; or
 
C. engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

11

--------------------------------------------------------------------------------


 
iv. such Person was the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days the right of
such Person to engage in any activity described in the foregoing clause iii, or
to be associated with persons engaged in any such activity; or
 
v. such Person was found by a court of competent jurisdiction in a civil action
or by the CFTC or Securities and Exchange Commission to have violated any
federal or state securities law, and the judgment in such civil action or
finding by the CFTC or Securities and Exchange Commission has not been
subsequently reversed, suspended, or vacated.
 
(bb) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the applicable Closing Date, shall be true and correct in all material
respects as of each Closing Date.


(cc) Trading in Securities. The Company acknowledges that, except to the extent
specifically provided herein or in any of the other Transaction Documents (but
limited in each instance to the extent so specified), and subject to compliance
with all applicable laws and regulations, each Subscriber retains the right (but
is not otherwise obligated) to purchase, sell, engage in hedging transactions or
otherwise trade in the Securities at any time.
 
(dd) Survival. The foregoing representations and warranties shall survive the
Final Closing Date for a period of two years.
 
6. Regulation D Offering/Legal Opinion. The offer and issuance of the Securities
to the Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. The Company will
provide an opinion of legal counsel reasonably acceptable to each Subscriber and
the Company from the Company's regular legal counsel opining on the availability
of an exemption from registration under the 1933 Act as it relates to the offer
and issuance of the Securities and other matters reasonably requested by
Subscribers substantially in the form annexed hereto as Exhibit E. Such an
opinion will be provided on the Closing Date with respect to the Securities
issued to the Subscribers on such date. The Company will provide, at the
Company's expense, such other legal opinions in the future as are reasonably
necessary for the issuance and resale of the Common Stock issuable upon
conversion of the Notes and exercise of the Warrants pursuant to an effective
registration statement, Rule 144 under the 1933 Act or an exemption from
registration.


7.1. Conversion of Note.


(a) Upon the conversion of a Note or part thereof in accordance with the terms
and conditions thereof and applicable law, the Company shall, at its own cost
and expense, take all necessary action, including obtaining and delivering, an
opinion of counsel to assure that the Company's transfer agent shall issue stock
certificates in the name of Subscriber (or its permitted nominee) or such other
persons as designated by Subscriber and in such denominations to be specified at
conversion representing the number of shares of Common Stock issuable upon such
conversion. The Company warrants that other than as expressly set forth in the
Transaction Documents, if at all, no instructions other than these instructions
have been or will be given to the transfer agent of the Company's Common Stock
and that the certificates representing such shares shall contain no legend other
than the usual 1933 Act restriction from transfer legend. If and when the
Subscriber sells the Shares, assuming (i) the Registration Statement (as defined
below) is effective and the prospectus, as supplemented or amended, contained
therein is current and (ii) the Subscriber or its agent confirms in writing to
the transfer agent that the Subscriber has complied with the prospectus delivery
requirements, the Company will reissue the Shares without restrictive legend and
the Shares will be free-trading, and freely transferable. In the event that the
Shares are sold in a manner that complies with an exemption from registration,
the Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend (indefinitely, if pursuant to Rule
144(k) of the 1933 Act).

12

--------------------------------------------------------------------------------




(b) Each Subscriber will give notice of such Subscriber’s decision to exercise
the Subscriber’s right to convert the Note, interest, or part thereof by
telecopying, or otherwise delivering a completed Notice of Conversion (a form of
which is annexed as Exhibit A to the Note) together with the Note to the Company
via confirmed telecopier transmission or otherwise pursuant to Section 14(a) of
this Agreement. The Subscriber will not be required to surrender the Note until
the Note has been fully converted or satisfied. Each date on which a Notice of
Conversion is telecopied to the Company in accordance with the provisions hereof
by 5 PM E.S.T. (or if received by the Company after 5 PM E.S.T. then the next
business day) shall be deemed a “Conversion Date.” The Company will itself or
cause the Company’s transfer agent to transmit the Company's Common Stock
certificates representing the Shares issuable upon conversion of the Note to the
Subscriber via express courier for receipt by such Subscriber within three (3)
business days after the applicable Conversion Date (such third day being the
"Delivery Date"). In the event the Shares are electronically transferable, then
delivery of the Shares must be made by electronic transfer provided request for
such electronic transfer has been made by the Subscriber. A Note representing
the balance of the Note not so converted will be provided by the Company to the
Subscriber if requested by Subscriber, provided the Subscriber delivers the
original Note to the Company. In the event that a Subscriber elects not to
surrender a Note for reissuance upon partial payment or conversion of a Note,
the Subscriber hereby indemnifies the Company against any and all loss or damage
attributable to a third-party claim in an amount in excess of the actual amount
then due under the Note.


(c) The Company agrees and acknowledges that despite the pendency of any not yet
effective Registration Statement which includes for registration the Registrable
Securities (as defined in Section 11.1(i)), the Subscriber is permitted to and
the Company will issue to the Subscriber Shares upon conversion of the Note and
Warrant Shares upon exercise of the Warrants. Such Shares will, if required by
law, bear the legends described in Section 4 above and if the requirements of
Rule 144 under the 1933 Act are satisfied, be resalable thereunder.


7.2. Redemption. The Notes shall not be redeemable or callable by the Company.


7.3 Adjustments. The Conversion Price, Warrant exercise price and amount of
Shares issuable upon conversion of the Notes and exercise of the Warrants shall
be equitably adjusted and as otherwise described in this Agreement, the Notes
and the Warrants.


8. Broker. The Company on the one hand, and each Subscriber (for such Subscriber
only) on the other hand, agree to indemnify the other against and hold the other
harmless from any and all liabilities to any persons claiming brokerage
commissions or finder’s fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby or in connection with any investment in
the Company at any time, whether or not such investment was consummated and
arising out of such party’s actions. The Company represents that there are no
parties entitled to receive fees, commissions, or similar payments from the
Company in connection with the Offering except as identified on Schedule 8 who
will receive the amount of compensation described in Schedule 8. The Company is
solely responsible for payment to the broker(s) identified on Schedule 8.
 
9. Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

13

--------------------------------------------------------------------------------


 
(a) Stop Orders. The Company will advise the Subscribers, within twenty-four
hours after it receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.
 
(b) Listing/Quotation. If the Common Stock becomes listed or quoted on a
national securities exchange or automated quotation system or other trading
exchange or market, the Company shall promptly secure the quotation or listing
of the Shares and Warrant Shares upon each such national securities exchange, or
automated quotation system or other trading exchange or market. The Company will
maintain the quotation or listing of its Common Stock on such a trading exchange
or market or on the NASD Electronic Bulletin Board (whichever of the foregoing
is at the time the principal trading exchange or market for the Common Stock,
the “Principal Market”), and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
Principal Market, as applicable. The Company will provide the Subscribers copies
of all notices it receives notifying the Company of the threatened and actual
delisting of the Common Stock from any Principal Market. As of the date of this
Agreement and the Closing Date, the NASD Electronic Bulletin Board is and will
be the Principal Market.
 
(c) Market Regulations. The Company shall notify the Commission, the Principal
Market and applicable state authorities, in accordance with their requirements,
of the transactions contemplated by this Agreement, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Subscribers and promptly provide copies thereof to Subscriber.
 
(d) Filing Requirements. From the date of this Agreement and until the earlier
to occur of the following: (i) two (2) years after the Closing Date, (ii) until
all the Shares and Warrant Shares have been resold or transferred by all the
Subscribers pursuant to the Registration Statement or pursuant to Rule 144,
without regard to volume limitations or (iii) the Notes are no longer
outstanding (the date of occurrence of the earliest such event being the “End
Date”), the Company will (A) cause or maintain its Common Stock to be registered
under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all respects with
its reporting and filing obligations under the 1934 Act, (C) voluntarily comply
with all reporting requirements that are applicable to an issuer with a class of
shares registered pursuant to Section 12(g) of the 1934 Act, if Company is not
subject to such reporting requirements, and (D) comply with all requirements
related to any Registration Statement filed pursuant to this Agreement. The
Company will use its best efforts not to take any action or file any document
(whether or not permitted by the 1933 Act or the 1934 Act or the rules
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under said acts until the End Date. Until
the End Date, the Company will maintain the listing or quotation of the Common
Stock on a Principal Market and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the
Principal Market. The Company agrees to timely file a Form D with respect to the
Securities if required under Regulation D and to provide a copy thereof to each
Subscriber promptly after such filing.


(e) Use of Proceeds. The net proceeds of the Offering will be employed by the
Company for working capital and general corporate purposes.
 
(f) Reservation. Prior to the Closing Date, and at all times thereafter, the
Company shall have reserved, pro rata, on behalf of each holder of an
outstanding Note or Warrant, from its authorized but unissued Common Stock, a
number of common shares equal to the number of shares of Common Stock necessary
to allow each holder of an outstanding Note to be able to convert all such
outstanding Notes and interest thereon and the number of Warrant Shares issuable
upon exercise of the outstanding Warrants.

14

--------------------------------------------------------------------------------


 
(g)  Notices. For so long as the Subscribers hold any Securities, the Company
will maintain a United States address and United States fax number for notices
purposes under the Transaction Documents. 
 
(h) Taxes. From the date of this Agreement and until the End Date, the Company
will promptly pay and discharge, or cause to be paid and discharged, when due
and payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company shall have set aside on its books adequate
reserves with respect thereto, and provided, further, that the Company will pay
all such taxes, assessments, charges or levies forthwith upon the commencement
of proceedings to foreclose any lien which may have attached as security
therefore.
 
(i) Insurance. From the date of this Agreement and until the End Date, the
Company will keep its assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by fire,
explosion and other risks customarily insured against by companies in the
Company’s line of business, in amounts sufficient to prevent the Company from
becoming a co-insurer and not in any event less than one hundred percent (100%)
of the insurable value of the property insured less reasonable deductible
amounts; and the Company will maintain, with financially sound and reputable
insurers, insurance against other hazards and risks and liability to persons and
property to the extent and in the manner customary for companies in similar
businesses similarly situated and to the extent available on commercially
reasonable terms.
 
(j) Books and Records. From the date of this Agreement and until the End Date,
the Company will keep true records and books of account in which full, true and
correct entries will be made of all dealings or transactions in relation to its
business and affairs in accordance with generally accepted accounting principles
applied on a consistent basis.
 
(k) Governmental Authorities. From the date of this Agreement and until the End
Date, the Company shall duly observe and conform in all material respects to all
valid requirements of governmental authorities relating to the conduct of its
business or to its properties or assets.
 
(l) Intellectual Property. From the date of this Agreement and until the End
Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed by the
Company to be necessary to the conduct of its business, unless the same are sold
for value, disposed of in the ordinary course of the Company’s business, or
otherwise disposed of as permitted under the Security Agreement.
 
(m) Properties. From the date of this Agreement and until the End Date, the
Company will keep its properties in good repair, working order and condition,
reasonable wear and tear excepted, and from time to time make all necessary and
proper repairs, renewals, replacements, additions and improvements thereto; and
the Company will at all times comply with each provision of all leases to which
it is a party or under which it occupies property if the breach of such
provision could reasonably be expected to have a Material Adverse Effect.
 
(n) Confidentiality/Public Announcement. If required under the 1934 Act, the
Company undertakes to file a Form 8-K or make a public announcement describing
the Offering not later than the fourth business day after the Closing Date.
 
(o) Seniority. Except for Permitted Liens and as described on Schedule 9(p),
until the Notes are fully satisfied or converted, the Company shall not grant
nor allow any security interest to be taken in the assets of the Company or any
Subsidiary; nor issue any debt, equity or other instrument which would give the
holder thereof directly or indirectly, a right in any assets of the Company or
any Subsidiary, equal or superior to any right of the holder of a Note in or to
such assets.

15

--------------------------------------------------------------------------------




(p) Negative Covenants. Except as described on Schedule 9(p) or in this Section
9(p), for so long as a Note is outstanding, without the consent of the
Subscribers, the Company will not directly or indirectly:


(i) create, incur, assume or suffer to exist any pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for: (A) the Excepted
Issuances (as defined in Section 12 hereof) and (B) (a) Liens imposed by law for
taxes that are not yet due or are being contested in good faith and for which
adequate reserves have been established in accordance with generally accepted
accounting principles; (b) carriers’, warehousemen’s, mechanics’, material
men’s, repairmen’s and other like Liens imposed by law, arising in the ordinary
course of business and securing obligations that are not overdue by more than 60
days or that are being contested in good faith and by appropriate proceedings;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (e) Liens created with respect to the financing of the
purchase of new property in the ordinary course of the Company’s business up to
the amount of the purchase price of such property; and (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property (each of (a) through (f), a “Permitted Lien”);


     (ii) except for an increase in the Company’s authorized Common Stock or the
filing of a certificate of designations with respect to the Company’s preferred
stock, amend its certificate of incorporation, bylaws or its charter documents
so as to materially and adversely affect any rights of the Subscriber;


(iii) repay, repurchase or offer to repay, repurchase or otherwise acquire or
make any dividend or distribution in respect of any of its Common Stock,
preferred stock, or other equity securities other than to the extent permitted
or required under the Transaction Documents;


(iv) engage in any transactions with any officer, director, employee or any
Affiliate of the Company, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $100,000 other than (i) for payment of salary or consulting fees for services
rendered or applicable placement agency fees, (ii) reimbursement for expenses
incurred on behalf of the Company, and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company; or


(v) so long as any Warrants remain outstanding and unexercised, enter into any
variable convertible debt financing transaction with any Person.

16

--------------------------------------------------------------------------------


 
(q) Further Registration Statements. Except for a Registration Statement filed
on behalf of the Subscribers pursuant to Section 11 of this Agreement, and as
set forth on Schedule 11.1 hereto, the Company will not, without the consent of
the Subscribers, file with the Commission or with state regulatory authorities
any registration statements or amend any already filed registration statement to
increase the amount of Common Stock registered therein, or reduce the price of
which such Common Stock is registered therein, (including but not limited to
Forms S-8), until the expiration of the “Exclusion Period,” which shall be
defined as the sooner of (i) the Registration Statement having been current and
available for use in connection with the resale of all of the Registrable
Securities (as defined in Section 11.1(i)) for a period of ninety (90) days, or
(ii) until all the Shares and Warrant Shares have been resold or transferred by
the Subscribers pursuant to the Registration Statement or Rule 144, without
regard to volume limitations. The Exclusion Period will be tolled or reinstated,
as the case may be, during the pendency of an Event of Default as defined in the
Note.
 
10. Covenants of the Company and Subscriber Regarding Indemnification.
 
(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers' officers, directors, agents, Affiliates, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company in this Agreement or in any Exhibits or Schedules attached hereto, or
other agreement delivered pursuant hereto, or breach of any warranty by Company
in this Agreement or in any Exhibits or Schedules attached hereto, or other
agreement delivered pursuant hereto; or (ii) after any applicable notice and/or
cure periods, any breach or default in performance by the Company of any
covenant or undertaking to be performed by the Company hereunder, or any other
agreement entered into by the Company and Subscriber relating hereto.
 
(b) Each Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company’s officers, directors, agents, Affiliates,
control persons and principal shareholders against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
such Subscriber in this Agreement or in any Exhibits or Schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
such Subscriber of any covenant or undertaking to be performed by such
Subscriber hereunder, or any other agreement entered into by the Company and
Subscribers, relating hereto.
 
(c) In no event shall the liability of any Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the greater of (x) the price paid
by such Subscriber (or the fair value of the consideration by such permitted
successor) to acquire the Registrable Securities or (y) the dollar amount of the
net proceeds actually received by such Subscriber (or such permitted successor)
upon the sale of Registrable Securities (as defined herein).
 
(d) The procedures set forth in Section 11.6 shall apply to the indemnification
set forth in Sections 10(a) and 10(b) above.
 
11.1. Registration Rights. The Company hereby grants the following registration
rights to holders of the Securities.

17

--------------------------------------------------------------------------------


 
(i) The Company shall file with the Commission a Form S-3 registration statement
(or such other form that it is eligible to use), or a post-effective amendment
to such registration statement previously filed (the “Registration Statement”),
in order to register the Registrable Securities for resale and distribution
under the 1933 Act, within forty-five (45) calendar days after the Closing Date
(the “Filing Date”), and use its best efforts to cause the Registration
Statement to be declared effective not later than one hundred and twenty (120)
calendar days after the Closing Date (the “Effective Date”). At the Effective
Date, the Company will register not less than a number of shares of Common Stock
in the Registration Statement that is equal to 100% of the Shares issued and
issuable upon conversion of all of the Notes and 100% of the Warrant Shares
issuable upon exercise of the Warrants, in each case issued on applicable
Closing Date (collectively, the “Registrable Securities”). The Registrable
Securities shall be reserved and set aside exclusively for the benefit of each
Subscriber and Warrant holder, pro rata, and not issued, employed or reserved
for anyone other than each such Subscriber and Warrant holder. The Registration
Statement will promptly be amended or additional registration statements will be
promptly filed by the Company as necessary to register additional shares of
Common Stock to allow the public resale of all Common Stock included in and
issuable by virtue of the Registrable Securities. Except with the written
consent of the Subscribers, no securities of the Company other than the
Registrable Securities will be included in the Registration Statement. It shall
be deemed a Non-Registration Event if at any time after the date the
Registration Statement registering the Initial Registrable Securities (as
defined in Section 11.1(ii)) is declared effective by the Commission (“Actual
Effective Date”), but before the End Date, the Company has registered for
unrestricted resale on behalf of the Subscribers for thirty or more consecutive
days less than the number of shares of Common Stock required to be registered as
described in this Section 11. Except for Common Stock described on Schedule
11.1, no other securities of the Company will be included in the Registration
Statement other than the Registrable Securities.
 
(ii) The amount of Registrable Securities required to be included in the initial
Registration Statement as described in Section 11.1(i) (“Initial Registrable
Securities”) shall be not less than 100% of the maximum amount of Common Stock
which may be included in a Registration Statement without exceeding registration
limitations imposed by the Commission pursuant to Rule 415 of the 1933 Act
(“Rule 415 Amount”). In the event that less than all of the Registrable
Securities are included in the Registration Statement as a result of the
limitation described in this Section 11.1(ii), then the Company will file
additional Registration Statements each registering the Rule 415 Amount (each
such Registration Statement, a “Subsequent Registration Statement”), seriatim,
until all of the Initial Registrable Securities have been registered. The Filing
Date and Effective Date of each such additional Registration Statement shall be,
respectively, thirty (30) and ninety (90) days after the first day such
Subsequent Registration Statement may be filed without objection by the
Commission based on Rule 415 of the 1933 Act. 
 
(iii) Unless otherwise instructed in writing by a holder of Registrable
Securities and only if the initial Registration Statement does not include all
of the Registrable Securities, the Registrable Securities will be registered on
behalf of each such holder in the Registration Statements based on Common Stock
issuable upon conversion or exercise of Notes and Warrants, in the following
order and priority:
 
(A) Notes (based on the multiple set forth above).
 
(B) Warrants issued to the Subscribers at any time based on exercise prices,
with the lower exercise priced Warrant Shares being registered first and then
the higher exercise priced Warrant Shares. In the case of Warrants with the same
exercise prices but different issue dates, the later issued Warrants will be
registered first.
 
(C) Warrant Shares issuable upon not yet issued Warrants.
 
(iv) On one occasion, for a period commencing one hundred and twenty-one (121)
days after the Closing Date, but not later than two years after the Closing
Date, upon a written request therefor from any record holder or holders of more
than 50% of the Shares issued and issuable upon conversion of the outstanding
Notes and outstanding Warrant Shares, the Company shall prepare and file with
the Commission a registration statement under the 1933 Act registering the
Registrable Securities which are the subject of such request for unrestricted
public resale by the holder thereof. For purposes of Sections 11.1(iv) and
11.1(v), “Registrable Securities” shall not include Securities which (A) are
registered for resale in an effective registration statement, (B) are included
for registration in a pending registration statement, (C) have been issued
without further transfer restrictions after a sale or transfer pursuant to Rule
144 under the 1933 Act, or (D) are not yet required to be included in a
Registration Statement. Upon the receipt of such request, the Company shall
promptly give written notice to all other record holders of the Registrable
Securities that such registration statement is to be filed and shall include in
such registration statement Registrable Securities for which it has received
written requests within ten days after the Company gives such written notice.
Such other requesting record holders shall be deemed to have exercised their
demand registration right under this Section 11.1(iv).

18

--------------------------------------------------------------------------------


 
(v) If the Company at any time proposes to register any of its securities under
the 1933 Act for sale to the public, whether for its own account or for the
account of other security holders or both, except as described on Schedule 11.1
or with respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers or Holder pursuant to an effective registration statement, each
such time it will give at least five (5) days' prior written notice to the
record holder of the Registrable Securities of its intention so to do. Upon the
written request of the holder, received by the Company within ten (10) days
after the giving of any such notice by the Company, to register any of the
Registrable Securities not previously registered, the Company will cause such
Registrable Securities as to which registration shall have been so requested to
be included with the securities to be covered by the registration statement
proposed to be filed by the Company, all to the extent required to permit the
sale or other disposition of the Registrable Securities so registered by the
holder of such Registrable Securities (the “Seller” or “Sellers”). In the event
that any registration pursuant to this Section 11.1(v) shall be, in whole or in
part, an underwritten public offering of common stock of the Company, the number
of shares of Registrable Securities to be included in such an underwriting may
be reduced by the managing underwriter if and to the extent that the Company and
the underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Notwithstanding the foregoing provisions, or Section 11.4
hereof, the Company may withdraw or delay or suffer a delay of any registration
statement referred to in this Section 11.1(v) without thereby incurring any
liability to the Seller.
 
(vi) If, at the time any written request for registration is received by the
Company pursuant to Section 11.1(iv), the Company has determined to proceed with
the actual preparation and filing of a registration statement under the 1933 Act
in connection with the proposed offer and sale for cash of any of its securities
for the Company's own account and the Company actually does file such other
registration statement, such written request shall be deemed to have been given
pursuant to Section 11.1(v) rather than Section 11.1(iv), and the rights of the
holders of Registrable Securities covered by such written request shall be
governed by Section 11.1(v).
 
(vii) Priority shall be given to Common Stock issuable upon conversion of actual
outstanding Notes ahead of Warrant Shares. The foregoing notwithstanding,
Registrable Securities shall be allocated and registered pro rata among the
Subscribers based upon their initial investments in the Offering.
 
(viii) Notwithstanding the foregoing provisions of this Agreement to the
contrary, in no event shall the Company be required to register in any
Registration Statement more Registrable Securities than the Company is
authorized to issue under its certificate of incorporation, and the failure to
register such Registrable Securities shall not be considered a default or an
Event of Default under this Agreement or any other Transaction Document.
 
11.2. Registration Procedures. If and whenever the Company is required by the
provisions of Section 11.1(i) or 11.1(ii) to effect the registration of any
Registrable Securities under the 1933 Act, the Company will, as expeditiously as
possible:

19

--------------------------------------------------------------------------------


 
(a) subject to the timelines provided in this Agreement, prepare and file with
the Commission a registration statement required by Section 11, with respect to
such securities and use its best efforts to cause such registration statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), promptly provide to the holders of the
Registrable Securities via EDGAR copies of all filings with the Commission and
notify Subscribers (by telecopier and by e-mail addresses provided by
Subscribers) on or before the first business day thereafter that the Company
receives notice that (i) the Commission has no comments or no further comments
on the Registration Statement, and (ii) the registration statement has been
declared effective (failure to timely provide notice as required by this Section
11.2(a) shall be a material breach of the Company’s obligation and an Event of
Default as defined in the Notes and a Non-Registration Event as defined in
Section 11.4 of this Agreement);
 
(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until such registration
statement has been effective for a period of two (2) years, and comply with the
provisions of the 1933 Act with respect to the disposition of all of the
Registrable Securities covered by such registration statement in accordance with
the Sellers’ intended method of disposition set forth in such registration
statement for such period;
 
(c) furnish to the Sellers, at the Company’s expense, such number of copies of
the registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement or make them electronically available;
 
(d) use its commercially reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of New York and such jurisdictions as the Sellers
shall request in writing, provided, however, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;
 
(e) if applicable, list the Registrable Securities covered by such registration
statement with any securities exchange or trading market on which the Common
Stock of the Company is then listed;
 
(f) notify the Subscribers within twenty-four hours of the Company’s becoming
aware that a prospectus relating thereto is required to be delivered under the
1933 Act, of the happening of any event of which the Company has knowledge as a
result of which the prospectus contained in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing or which
becomes subject to a Commission, state or other governmental order suspending
the effectiveness of the registration statement covering any of the Registrable
Securities; and
 
(g) provided same would not be in violation of the provision of Regulation FD
under the 1934 Act, make available for inspection by the Sellers, and any
attorney, accountant or other agent retained by the Seller or underwriter upon
reasonable notice at reasonable times during normal business hours at the
offices of the Company without unreasonable disruption of the Company’s business
or expense, all publicly available, non-confidential financial and other records
and pertinent corporate documents and properties of the Company solely for the
purpose of preparation of such registration statement, and cause the Company's
officers, directors and employees to make available for inspection by the
Sellers and any attorney, accountant or other agent retained by the Seller or
underwriter upon reasonable notice at reasonable times during normal business
hours at the offices of the Company without unreasonable disruption of the
Company’s business such publicly available, non-confidential information as may
be reasonably requested by such persons or entities in connection with the
preparation of such registration statement; and

20

--------------------------------------------------------------------------------


 
(h) provide to a representative of the Sellers designated in writing to the
Company copies of the Registration Statement and amendments thereto five
business days prior to the filing thereof with the Commission. Subscriber’s
failure to comment on any Registration Statement or other document provided to a
Subscriber or its counsel shall not be construed to constitute approval thereof
nor the accuracy thereof.
 
11.3. Provision of Documents. In connection with each registration described in
this Section 11, each Seller will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.
 
11.4. Non-Registration Events. The Company and the Subscribers agree that the
Sellers will suffer damages if the Registration Statement is not declared
effective by the Commission by the Effective Date, and any registration
statement required under Section 11.1(iv) or 11.1(v) is not filed within 90 days
after written request and declared effective by the Commission within 150 days
after such request, and maintained in the manner and within the time periods
contemplated by Section 11 hereof, and it would not be feasible to ascertain the
extent of such damages with precision. Accordingly, if (A) any Registration
Statement is not declared effective on or before the required Effective Date
(notwithstanding the use by the Company of its best efforts to procure such
effectiveness), (B) due to the action or inaction of the Company the
Registration Statement is not declared effective within three (3) business days
after receipt by the Company or its attorneys of a written or oral communication
from the Commission that the Registration Statement will not be reviewed or that
the Commission has no further comments, (C) if the registration statement
described in Sections 11.1(iv) or 11.1(v) is not filed within 90 days after such
written request, or is not declared effective within 150 days after such written
request, or (D) any registration statement described in Section 11.1(i),
11.1(iv) or 11.1(v) is filed and declared effective but shall thereafter cease
to be effective for a period of time which shall exceed two periods per year
(defined as every rolling period of 365 consecutive days commencing on the
Actual Effective Date) of twenty (20) consecutive days (each such event referred
to in clauses A through D of this Section 11.4 is referred to herein as a
"Non-Registration Event"), then the Company shall deliver to the holder of
Registrable Securities, as Liquidated Damages, an amount equal to one percent
(1%) of the principal amount of the outstanding Notes and purchase price of
Shares and Warrant Shares issued upon conversion of Notes and exercise of
Warrants held by the Subscribers which are subject to such Non-Registration
Event for each thirty (30) days (or such lesser pro-rata amount for any period
of less than thirty (30) days) up to but not exceeding 18% of such sum in the
aggregate; provided, however, that Liquidated Damages shall not be payable by
the Company after such time that the Registrable Securities are eligible to be
sold pursuant to Rule 144 under the 1933 Act without regard to volume
limitations. In no event whatsoever shall the amount of such Liquidated Damages
exceed such 18% cap in the aggregate, nor shall liquidated damages accrue
simultaneously under Clauses A, B, C and D of this Section 11.4 for the same
Non-Registration Event (that is, there shall be no double-penalty for the same
circumstances as to which a penalty has been applied for breach of one of those
clauses). The Company must pay the Liquidated Damages in cash or, at the
Company’s election, in Common Stock of the Company valued, for such purposes, as
hereinafter set forth. The Liquidated Damages must be paid within ten (10)
business days after the end of each thirty (30) day period or shorter part
thereof for which Liquidated Damages are payable. In the event a Registration
Statement is filed by the Filing Date but is withdrawn prior to being declared
effective by the Commission, then such Registration Statement will be deemed to
have not been filed and Liquidated Damages will be calculated accordingly. All
oral or written comments received from the Commission relating to the
Registration Statement must be satisfactorily responded to by the Company as
promptly as is reasonably practicable after receipt of comments from the
Commission. Notwithstanding anything to the contrary contained in this
Subscription Agreement or any other Transaction Document, the remedies set forth
in this Section 11.4 shall be the exclusive remedies for breach of Sections 11.1
through 11.4 of this Subscription Agreement.

21

--------------------------------------------------------------------------------


 
(a) For purposes of the issuance of shares of the Company’s Common Stock in
payment of any Liquidated Damages pursuant to this Section 11.4, the issuance of
such shares of Common Stock shall be valued at the average of the per share
Market Price for the ten Trading Day period immediately preceding the date of
such issuance.
 
(b) As used herein, "Market Price" means, with respect to any applicable
security as of any applicable date, (i) the last closing bid price of such
security on whichever national securities exchange or trading market (including,
without limitation, the Nasdaq and the OTC Bulletin Board) is the principal
trading market where such security is listed by the Company for trading (the
"Principal Market"), as reported by Bloomberg, or (ii) if the Principal Market
should operate on an extended hours basis and does not designate the closing bid
price, then the last bid price of such security prior to the commencement of
extended trading hours on the applicable date, but in no event later than
4:30:00 p.m., New York local time, as reported by Bloomberg, or (iii) if no last
bid price is reported for such security by Bloomberg, the average of the bid
prices, on the one hand, and the ask prices, on the other hand, of all market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). The applicable trading market
for such calculation, whether it is the Principal Market or the "pink sheets",
is hereafter referred to as the "Trading Market". The Company shall make all
determinations pursuant to this paragraph in good faith. In the absence of any
available public quotations for the Common Stock, the Board of Directors of the
Company shall determine in good faith the fair value of the Common Stock, which
determination shall be set forth in a certificate by the Secretary of the
Company. As used herein, "Trading Day" means a day on which the principal
Trading Market with respect to the Common Stock is open for the transaction of
business.
 
(c) Notwithstanding the foregoing, the Commission’s refusal to accept one or
more Registration Statements that, in the aggregate, register securities not
exceeding the applicable Rule 415 Amount shall not be considered a
“Non-Registration Event.”
 
11.5. Expenses. All expenses incurred by the Company in complying with Section
11, including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the NASD, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.” All underwriting discounts and
selling commissions applicable to the sale of Registrable Securities are called
"Selling Expenses." The Company will pay all Registration Expenses in connection
with the registration statement under Section 11. Selling Expenses in connection
with each registration statement under Section 11 shall be borne by the Seller
and may be apportioned among the Sellers in proportion to the number of shares
sold by the Seller relative to the number of shares sold under such registration
statement or as all Sellers thereunder may agree.
 
11.6. Indemnification and Contribution.
 
(a) In the event of a registration of any Registrable Securities under the 1933
Act pursuant to Section 11, the Company will, to the extent permitted by law,
indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such registration
statement or prospectus.

22

--------------------------------------------------------------------------------


 
(b) In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 11, each Seller severally but not jointly will,
to the extent permitted by law, indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
by or on behalf of a Seller of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 11, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, provided, however, that the Seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Seller, as such, furnished
in writing to the Company by such Seller specifically for use in such
registration statement or prospectus, and provided, further, however, that the
liability of the Seller hereunder shall be limited to the greater of (x) the
price paid by such Seller to acquire the Registrable Securities or (y) the
dollar amount of the net proceeds actually received by such Seller upon the sale
of Registrable Securities (as defined herein).
 
(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party, and, after
notice from the indemnifying party to such indemnified party of its election so
to assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 11.6(c) for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected, provided, however, that, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

23

--------------------------------------------------------------------------------


 
(d) In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Seller, or
any controlling person of a Seller, makes a claim for indemnification pursuant
to this Section 11.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
11.7. Delivery of Unlegended Shares.
 
(a) Within four (4) business days (such fourth business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Shares or Warrant Shares or any other Common
Stock held by a Subscriber have been sold pursuant to the Registration Statement
or Rule 144 under the 1933 Act, (ii) a representation that the prospectus
delivery requirements, or the requirements of Rule 144, as applicable and if
required, have been satisfied, (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and/or Subscriber’s broker regarding compliance with the requirements of Rule
144, the Company at its expense, (y) shall deliver, and shall cause legal
counsel selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(i) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Shares
certificate, if any, to the Subscriber at the address specified in the notice of
sale, via express courier, by electronic transfer or otherwise on or before the
Unlegended Shares Delivery Date.
 
(b) In lieu of delivering physical certificates representing the Unlegended
Shares, upon request of a Subscriber, so long as the certificates therefor do
not bear a legend and the Subscriber is not obligated to return such certificate
for the placement of a legend thereon, the Company shall cause its transfer
agent to electronically transmit the Unlegended Shares by crediting the account
of Subscriber’s prime broker with the Depository Trust Company through its
Deposit Withdrawal At Custodian system. Such delivery must be made on or before
the Unlegended Shares Delivery Date.

24

--------------------------------------------------------------------------------




12. Excepted Issuances. For purposes of the Transaction Documents, the following
shall be deemed to be “Excepted Issuances”: (i) full or partial consideration in
connection with a merger, acquisition, consolidation or purchase of
substantially all of the securities or assets of any corporation or other
entity, (ii) the Company’s issuance of securities in connection with strategic
license agreements and other partnering arrangements so long as such issuances
are not for the purpose of raising capital apart from capital necessary to enter
into the strategic license agreement or other partnering arrangement, (iii) the
Company’s issuance of Common Stock or the issuances or grants of options to
purchase Common Stock to employees, directors, and consultants, pursuant to
plans approved by the Company’s Board of Directors and described on Schedule
5(d), (iv) the Company’s issuance of Common Stock as a result of the exercise of
Warrants or conversion of Notes which are granted or issued pursuant to this
Agreement on the terms described in the Transaction Documents, (v) the Company’s
issuance of Securities at a Closing Date subsequent to December 19, 2007, (vi)
an underwritten public offering in connection with which not less than
$10,000,000 of gross proceeds is received from such public offering, (vii)
capitalization of up to $1,000,000 of existing debt obligations, (viii) as
described on Schedule 12(a), (ix) the Company’s issuance of Common Stock as
payment of interest under Section 1.2(b) of the Notes, and (x) the Company’s
issuance of common stock, warrants or options issued in transactions
contemplated by the Exchange Agreement


13. Right of First Refusal. During the period from the Effective Date through
and including the first anniversary thereof, the Subscribers shall be given not
less than seven (7) Trading Days prior written notice of any proposed sale by
the Company to any person of New Common Stock, except in connection with
Excepted Issuances. Within the seven (7) Trading Days following receipt of such
notice, each Subscriber shall have the right to purchase such Subscriber’s
Allocable Share of the New Common Stock in accordance with the terms and
conditions set forth in the notice of sale provided by the Company. Each
Subscriber may exercise such right independent of the exercise thereof by any
other Subscriber. In the event the sale terms and conditions are modified during
the notice period, the Subscriber shall be given prompt notice of such
modification and shall have the right during the seven (7) Trading Days
following the notice of modification to exercise such right. As used herein, the
term “Subscriber’s Allocable Share” means the fraction, of which (i) the
numerator is the Subscriber’s Purchase Price and (ii) the denominator is the
aggregate Purchase Price of all Subscribers; and “New Common Stock” means Common
Stock, or securities convertible into and/or other rights exercisable for the
issuance of Common Stock, issued after December 19, 2007 to any person.
 
14. Miscellaneous.


(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Advance Nanotech, Inc., 600
Lexington Avenue, 29th Floor, New York, NY, 10022, Attn: Thomas Finn,
telecopier: 212-583-0001, with a copy by telecopier only to: Andrews Kurth LLP,
450 Lexington Avenue, New York, NY, 10017, Attn: Richard Kronthal, Esq.,
telecopier: 212-813-8133, (ii) if to the Subscriber, to: one or more addresses
and telecopier numbers indicated on the signature pages hereto, and (iii) if to
the Broker, to: the name, address and telecopier number indicated on Schedule 8
hereto.

25

--------------------------------------------------------------------------------


 
(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Subscribers have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscribers.
 
(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York located in the County of New York
or in the federal courts located in the State and County of New York. Subject to
the foregoing, the parties to this Agreement hereby irrevocably waive any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney's fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
(e) Consent to Jurisdiction. Subject to Section 14(d) hereof, the Company hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.
 
(f) Independent Nature of Subscribers. The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions. The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto (including, but not limited to, the (i)
inclusion of a Subscriber in the Registration Statement and (ii) review by, and
consent to, such Registration Statement by a Subscriber) shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
that each Subscriber shall be entitled to independently protect and enforce its
rights, including without limitation, the rights arising out of the Transaction
Documents, and it shall not be necessary for any other Subscriber to be joined
as an additional party in any proceeding for such purpose. The Company
acknowledges that it has elected to provide all Subscribers with the same terms
and Transaction Documents for the convenience of the Company and not because
Company was required or requested to do so by the Subscribers. The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Subscribers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated thereby.

26

--------------------------------------------------------------------------------


 
(g) Amendment No. 2 to the Exchange Agreement; Closing of Exchange with Sellers
under the Exchange Agreement. It shall be a condition precedent to the initial
closing on or after the date of this Agreement that the Company shall have
entered into Amendment No. 2 to the Exchange Agreement (the Exchange Agreement,
as amended by Amendments No. 1 and No. 2 thereto, the “Exchange Agreement”) by
and among the Company and the parties named therein in the form of Schedule
14(k)(A) attached hereto, and that the exchange for shares of the Sellers (as
such term is defined in the Exchange Agreement) shall be consummated
contemporaneously with such closing.
 
(h) Consent. As used in the Agreement, “consent of the Subscribers” or similar
language means the consent of holders of not less than 51% of the total of the
Shares issued and issuable upon conversion of outstanding Notes owned by
Subscribers on the date consent is requested.
 
(i) Maximum Payments. Nothing contained herein or in any document referred to
herein or delivered in connection herewith shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest or
dividends required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Subscriber and thus refunded to the
Company.
 
(j) Calendar Days/Time Periods. All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated. The term “business
days” shall mean days that the New York Stock Exchange is open for trading for
three or more hours. Time periods shall be determined as if the relevant action,
calculation or time period were occurring in New York City.
 
(k) Lock-Up Agreement. It shall be a condition precedent to the initial closing
on or after the date of this Agreement that each member of the Selling Group (as
that term is defined in the Exchange Agreement) shall have entered into and
delivered to each of the Subscribers a Lock-Up Agreement in the form of Schedule
14(k)(B) attached hereto.

 
[THIS SPACE INTENTIONALLY LEFT BLANK]

27

--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


ADVANCE NANOTECH, INC.,
a Delaware corporation
   
By:
   
Name: Thomas P. Finn
 
Title: Chief Financial Officer
   
Dated: ___________, 2008

 
SUBSCRIBER
 
PURCHASE PRICE AND NOTE
PRINCIPAL
Name of Subscriber: (as Notes should be issued to)
 
__________________________________________________
 
Address: ___________________________________________
 
__________________________________________________
 
Tel No.: ___________________________________________
 
Fax No.: ___________________________________________
 
Email:_____________________________________________
 
Taxpayer ID# (if applicable):
____________________________
 
__________________________________________________
(Signature)
 
By:
   

 
28

--------------------------------------------------------------------------------



LIST OF EXHIBITS AND SCHEDULES
 
Exhibit A
Form of Note
   
Exhibit B
Form of Warrant
   
Exhibit C
Form of Security Agreement
   
Exhibit D
Form of Collateral Agent Agreement
   
Exhibit E
Form of Legal Opinion
   
Schedule 3
Security Interest
   
Schedule 5(a)
Subsidiaries
   
Schedule 5(d)
Additional Issuances / Capitalization / Reset Rights
   
Schedule 5(j)
Material Information
   
Schedule 5(o)
Undisclosed Liabilities
   
Schedule 5(x)
Transfer Agent
   
Schedule 8
Brokerage Fee
   
Schedule 9(p)
Additional Permitted Liens
   
Schedule 11.1
Other Registrable Shares
   
Schedule 12(a)
Additional Excepted Issuances
   
Schedule 14(k)(A)
Exchange Agreement
   
Schedule 14(k)(B)
Form of Lock-Up Agreement


--------------------------------------------------------------------------------



Subscription Agreement – Schedule 3


The security interest shall be a first priority security interest except the
following:



1.
As of June 30, 2008, the Company is obligated to issue 8,000,000 shares of its
wholly owned subsidiary Advance Homeland Security in the future to the credit
facility provider pending the conclusion of the entity’s share authorization
approvals.




2.
Security interest in favor of lender in connection with existing credit facility
up to $3,000,000 or new credit facility in the principal amount of up to
$3,000,000 to be provided to the Company.

 

--------------------------------------------------------------------------------



Subscription Agreement – Schedule 5(a)


As of June 30, 2008, Advance Nanotech, Inc. possessed controlling interests in
five direct and six indirect subsidiaries and a minority interest in one
company, as outlined below. With the exception of Owlstone Nanotech, Inc. and
Advance Nanotech Singapore, Pte. Ltd., all of these companies are incorporated
in the UK. Owlstone Nanotech, Inc. is incorporated in the State of Delaware.
Advance Nanotech Singapore Pte. Ltd. is incorporated in Singapore and is not to
be considered a pledged security for this transaction. The pledged securities
are:



Subsidiary Structure (ownership % is based on the direct level above)
 
• Advance Nanotech, Inc. 
 
o
Advance Nanotech Ltd.
(100% owned)
o
Advance Homeland Security plc
(100% owned)1
o
Advance Display Technologies plc
(92.9% owned)2
o
Owlstone Nanotech Inc.
(60.0% owned)3



1 Advance Homeland Security plc is obligated to issue 8,000,000 shares in the
future to the credit facility provider pending the conclusion of the entities
share authorization approvals.
2 Advance Display Technologies plc is listed on the PLUS-Quoted market in London
(ADTP).
3 Owlstone Nanotech Inc. ownership % on total shares outstanding. The ownership
% including the Owlstone noteholders as converted is approximately 52.7% prior
to the consummation of the Exchange Agreement, which would cause a substantial
increase in the Company’s percentage ownership of Owlstone.


--------------------------------------------------------------------------------



Subscription Agreement: Schedule 5(d) Additional Issuances / Capitalization /
Reset Rights


The common stock of the Company on a fully diluted basis outstanding as of June
30, 2008 is approximately 145,000,000.


Agreements or understandings with respect to the sale or issuance of any shares
of Common Stock or equity of the Company or subsidiaries or other equity
interest in the Company except as set forth in the Transaction Documents and as
described in the Reports are:



1.
Stock option and employee stock grant plans established and to be established
for employees of Advance Nanotech, Inc. or one of its subsidiaries which permit
the issuance of up to a number of shares equal to 10% of the issued and
outstanding shares of AVNA on a fully-diluted basis.




2.
Advance Nanotech Inc is obligated to issue 8,000,000 shares of its wholly owned
subsidiary Advance Homeland Security in the future to the credit facility
provider pending the conclusion of the entity’s share authorization approvals.




3.
Any rights under the Owlstone Convertible Notes referred to in the Exchange
Agreement.

 

--------------------------------------------------------------------------------



Subscription Agreement: Schedule 5(j) Material Information



None


--------------------------------------------------------------------------------



Subscription Agreement: Schedule 5(o) Undisclosed Liabilities



None


--------------------------------------------------------------------------------



Subscription Agreement: Schedule 5(x)


Computershare Trust Company, N.A.
P.O. Box 43070
Providence, Rhode Island 02940-3070
Telephone: +1 303-262-0600
www.computershare.com


--------------------------------------------------------------------------------



Subscription Agreement: Schedule 8 Brokerage Fee



1. Cash Fee: As compensation for its services in connection with the Private
Placement, Advance Nanotech, Inc., ("Company") shall pay to any placement agent
the Company may engage (the “Placement Agent”) a cash placement fee equal to upt
to ten percent (10%) of the aggregate purchase price paid by each Subscriber of
Securities that were placed in the Offering (the “Placement Agent’s Fee”) at
each Closing. The Placement Agent’s Fee will be deducted from the gross proceeds
of the Securities sold at each Closing. The Placement Agent will also receive a
cash fee equal to up to ten percent (10%) of all amounts received by the Company
in connection with the exercise of any Warrants by Subscribers.


2. Expenses: Regardless of whether an Offering is consummated, and in addition
to any Fees payable to any such Placement Agent hereunder, within ten (10) days
after written request therefor, Company shall reimburse such Placement Agent for
all reasonable fees and disbursements of the Placement Agent’s outside counsel,
including reasonable post-closing fees and expenses, and such Placement Agent’s
reasonable travel and other out-of-pocket expenses as incurred in connection
with the service performed by such Placement Agent pursuant to this Agreement,
including without limitation, transportation, hotel, meals and associated
expenses including postage, express/overnight mail delivery, courier services,
etc. Such Placement Agent will submit any expense in excess of five hundred
dollars ($500.00) to the Company for prior written approval.


3. Warrants: In addition to the Placement Agent’s Fee, upon the closing of the
sale of securities in connection with the Offering, the Company shall issue to
the Placement Agent warrants (the “PA Warrants”) granting the Placement Agent
the right to purchase up to a number of shares of the Company’s Common Stock
equal to the Cash Fee divided by the initial conversion price of the Senior
Secured Convertible Debentures. The PA Warrants shall be exercisable at 100% of
the initial conversion price of the Senior Secured Convertible Debentures. The
PA Warrants shall expire five (5) years from the date of issuance. The PA
Warrants shall be in the same form, including, without limitation, the same
registration rights and anti-dilution provisions, as the securities sold in the
Offering.


--------------------------------------------------------------------------------



Subscription Agreement: Schedule 9(p) Additional Permitted Liens



As security for the Obligations of Debtor, the Debtor has granted to the
Collateral Agent, for the benefit of the Lenders, a security interest in the
Collateral, which security interest shall be a first priority security interest
except the following:



1.
Security interest in favor of lender in connection with existing credit facility
up to $3,000,000 or new credit facility in the principal amount of up to
$3,000,000 to be provided to the Company.




2.
The Company is obligated to issue 8,000,000 shares of its wholly owned
subsidiary, Advance Homeland Security, in the future to the credit facility
provider pending the conclusion of the entity’s share authorization approvals.

 

--------------------------------------------------------------------------------



Subscription Agreement: Schedule 11.1 Other Registrable Shares



Any and all registrable shares, warrants and options to be issued in
transactions consummated pursuant to the terms of the Exchange Agreement.


--------------------------------------------------------------------------------



Subscription Agreement: Schedule 12(a) Additional Excepted Issuances


None


--------------------------------------------------------------------------------



Subscription Agreement – Schedule 14(k)(A) Exchange Agreement


--------------------------------------------------------------------------------



Subscription Agreement – Schedule 14(k)(B) Form of Lock-Up Agreement


--------------------------------------------------------------------------------


 